Citation Nr: 0721184	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-10 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services received on June 
15, 2001, for a right ankle injury.

(The veteran's claims for entitlement to a rating in excess 
of 10 percent, each, for left and right heel spurs, 
entitlement to an initial rating in excess of 60 percent for 
atherosclerosis with history of transient ischemic attack, 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus, entitlement to a rating in excess of 10 percent for 
status post fracture of the left ankle, prior to February 19, 
2003, entitlement to a rating in excess of 20 percent for 
status post fracture of the left ankle, from February 19, 
2003, and entitlement to a rating in excess of 10 percent for 
maxillary sinusitis, are the subject of a separate Board of 
Veterans Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision letter by the 
Department of Veterans Affairs Medical Center (VAMC) in Iron 
Mountain, Michigan.  This case was previously before the 
Board in December 2004.  The veteran appeared at a hearing 
before the undersigned Veterans Law Judge in May 2004.


FINDINGS OF FACT

1.  The veteran has been in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective from August 13, 
2004.

2.  The veteran's treatment on June 15, 2001 for a right 
ankle injury was not on an emergent basis.




CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on June 15, 
2001, for a right ankle injury, are not met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-17.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  While there is some uncertainty 
as to whether the VCAA applies to claims for entitlement to 
the payment or reimbursement of the cost of unauthorized 
medical treatment and services received, the Board will 
address the VCAA in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence, including that dated in October 2001 and 
January 2002, the veteran was informed of the evidence and 
information necessary to substantiate his claim and the 
division of responsibility between him and VA in obtaining 
evidence.  He was asked to submit evidence in support of the 
claim in his possession to VA.  

Duty to Assist

The veteran's records concerning the treatment at issue are 
associated with the claims file.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Analysis

The veteran asserts that he is entitled to payment or 
reimbursement of the entire cost of private medical services 
rendered on June 15, 2001, for a right ankle injury.

The veteran is in receipt of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  He is not service-connected for right 
ankle disability.

A June 15, 2001 private hospital emergency department record 
reveals that the veteran was treated for an injury to the 
right ankle.  The Triage category was noted to be urgent.  
Physical examination revealed right ankle tenderness, 
swelling, and limited range of motion, with no neurological 
or vascular abnormalities noted.  The clinical impression was 
right ankle sprain, and the veteran was treated and sent home 
in stable condition on that day (June 15, 2001).  Recommended 
treatment consisted of ice, elevation and an "air splint" 
for one month.

A December 2001 note in the file reflects that a VA physician 
indicated that the veteran's June 15, 2001 right ankle sprain 
was not emergent and that VA facilities were available.

In a statement dated August 13, 2002, the veteran remarked, 
in pertinent part, as follows:

This [the June 15, 2001 right ankle 
injury] was a Medical Emergency.  As a 
diabetic any injury could be both 
hazardous and possibly fatal.  When this 
incident happened I did not know if my 
ankle was broken or whether there was 
internal bleeding from the tip of my toes 
to half way up [the] ankle was black and 
blue, I also heard a loud snap when this 
incident happened.  I was unsure.  So I 
obtained Emergency treatment at the 
nearest hospital, where they determined 
that it was a severely sprained ankle.

The closest Veterans Hospital is over 2 
1/2 hours away since there was a 
possibility of internal bleeding this was 
not feasible.  I also had no 
transportation at this time.

At his May 2004 Board hearing, the veteran testified that he 
was unaware of the requirement to contact VA prior to 
obtaining private medical treatment.  He also stated that he 
had feared that his right ankle injury may have had internal 
bleeding.

Analysis and argument

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The Board notes that records from the June 15, 2001 private 
treatment reflect that the veteran's Triage category was 
classified as urgent (emergent was also among the list of 
categories).  Further, in a December 2001 note a VA physician 
determined that the private hospital's June 15, 2001 
treatment of the veteran's right ankle was not emergent.  

Records from a private hospital clearly show that the veteran 
was in need of care for his right ankle on June 15, 2001.  
The private treatment facility noted the veteran's level of 
care, however, to be urgent (as opposed to emergent).  
Further, according to a VA medical professional who evaluated 
the veteran's claim, the veteran's care was not rendered in 
response to a medical emergency.  While the veteran disputes 
the VA physician's finding concerning the question of whether 
his life or health was in danger on the day of his hospital 
admission, there is no evidence that the veteran possesses a 
recognized degree of medical knowledge to contradict the 
judgment of a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In short, entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on June 15, 
2001 under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is not 
warranted.

The Board also observes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  To be eligible for 
reimbursement under this authority the veteran must satisfy 
many conditions, including that of having no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  38 C.F.R. § 
17.1002(g).  The Board notes that records in the claims file 
reveal that he veteran has health insurance, and, as such, 
the veteran has not satisfied all the criteria under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.

In sum, in the absence of evidence to establish that the 
veteran meets the criteria for payment or reimbursement of 
non-VA medical services, either on the basis of eligibility 
under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment 
or reimbursement of those services is not warranted.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment and services received on June 15, 2001, for a right 
ankle injury is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


